Citation Nr: 0835653	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of 
dehydration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, West Virginia, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence that the veteran 
currently experiences any residuals of dehydration which 
could be attributed to active service.


CONCLUSION OF LAW

Service connection for the veteran's claimed residuals of 
dehydration is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for 
residuals of dehydration.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2004 letter was issued to the appellant and his 
service representative prior to the January 2005 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.  The veteran has contended that he was 
treated in the U.S. Naval Hospital in Guam.  As will be 
discussed in greater detail below, the Board finds that a 
remand to seek these records would serve no useful purpose, 
as there is no competent evidence of a current diagnosis of 
any dehydration residuals which could be attributed to active 
service.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran has also not been provided with a VA examination 
in which an examiner provided an opinion regarding whether 
the veteran has residuals of dehydration attributable to 
service.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Simply put, the standards of McLendon are not met 
in this case.  Thus, there is no duty to provide a VA 
examination.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has residuals of dehydration 
which began during active service.  The veteran has not 
asserted a specific diagnosis given to his residuals of 
dehydration.  In the September 2004 claim, the veteran 
indicated that he worked in the boiler room of a destroyer 
and an aircraft carrier and that he experienced severe 
dehydration.  He also experienced headaches due to the heat.  
He indicated that he was discharged from service due to his 
alleged dehydration and headaches.  In a November 2004 
letter, the veteran wrote that he was treated onboard ship 
and at a Naval Hospital in Guam for one month.  In the 
veteran's January 2005 notice of disagreement, he indicated 
that he received intravenous (IV) fluids for treatment of his 
claimed dehydration onboard two different U.S. Navy ships.  
In the veteran's substantive appeal (VA Form 9), he indicated 
that when it gets hot his son indicates that it is time for 
him to "pass out."

Service medical records show treatment for various 
disabilities, including psychiatric treatment, and drug use.  
In this regard, a February 1973 service medical record notes 
that the veteran passed out and the veteran complained of 
chills; no notation of dehydration was given.  A May 1973 
treatment record noted that the veteran ingested amphetamine 
at a party and subsequently was unconscious.  No service 
medical records note dehydration or indicate that dehydration 
was the etiology for a diagnosed disability, however.  At the 
veteran's separation physical examination in May 1973, 
clinical evaluation of all systems was normal except for 
identified body marks/scars.

Post-service medical records include a January 2005 VA 
examination.  At that time, the veteran reported that his 
last employment was at a restaurant.  He had quit that job 
after a month of employment secondary to heat.  The VA 
examiner documented that the veteran had had a 
cholecystectomy, had an amputated right little finger, and 
had cystic acne and muscle contraction headaches.  

In a May 2005 VA treatment record, a clinician documented the 
veteran's history of getting lightheaded and that the veteran 
had been presyncopal but had "never truly passed out."  The 
diagnoses were cystic acne and headaches.  

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of dehydration.  The veteran has asserted that he 
received extensive treatment for dehydration in service and 
was discharged due to dehydration.  The veteran's service 
medical records document treatment for multiple disabilities 
but do not provide any indication of dehydration.  Further, 
the veteran's separation physical examination does not 
indicate any disabilities or treatment for dehydration.  
These records do not support the veteran's assertion of 
extensive treatment in service for dehydration and that he 
was discharged from active service due to dehydration.  

As noted above, the veteran also has contended that he was 
treated at the Navy Hospital in Guam.  There is no indication 
that VA has specifically sought these records.  While the 
disparity between the claimed treatment aboard ship and lack 
of medical evidence of such treatment tends to lessen the 
credibility of this claimed clinical treatment, VA normally 
has a duty to seek such service records.  See 38 C.F.R. 
§ 3.159(c).  In this case, however, this claim is denied on 
another basis - lack of a current diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the claim cannot be 
granted without a current diagnosis, the Board finds that a 
remand is not required to search for these alleged in-service 
hospital records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

The post-service medical evidence shows that, although the 
veteran indicated that he quit his last job due to heat, 
there is no current disability due to the veteran's claimed 
dehydration or any residuals.  Although a clinician in a May 
2005 VA treatment record noted a history of the veteran 
getting lightheaded and presyncopal, this clinician did not 
provide an etiology for this symptom or any relevant 
diagnosis.

The veteran has contended that he "passes out" due to his 
alleged and service medical records document that the veteran 
"passed out" on one occasion after taking amphetamines, 
there is no medical diagnosis and no medical evidence which 
attributes this symptom to dehydration.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Although the veteran contends that he experiences residuals 
of dehydration which are related to service, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to opine that a disability is attributed 
to dehydration.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of 
dehydration is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


